Appeal by the defendant from a judgment of the Supreme Court, Rensselaer county, for $4,149.51 damages and costs, entered apon a verdict of a jury in an action for negligence; also appeal from an order denying defendant’s motion for a new trial. Plaintiff was injured by a fall caused by the giving way of a defective railing of a porch in the rear of the second story of a building owned by the defendant, the second and third stories of which were occupied by plaintiff as tenant. The jury could have found that the porch was reserved for the common use of tenants of the building for the purpose of hanging out clothes on a clothesline attached to said porch and that it was thus used in common. Judgment and order affirmed, with costs. Rhodes, Crapser and Bliss, JJ., concur; Hill, P. J., and Heffeman, J., dissent on the authority of Kilmer v. White (254 N. Y. 64).